     Case 1:17-cr-00015-RJA-MJR Document 137 Filed 08/13/20 Page 1 of 15




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                             DECISION AND ORDER
              v.                                                 17-CR-15-A


TYRONE PENNICK,
                            Defendant.



     On October 17, 2018, defendant Tyrone Pennick was convicted of three

narcotics-related offenses after a four-day jury trial. The defendant was convicted of

one Count of conspiracy to possess with intent to distribute, and to distribute, more

than 500 grams of cocaine in violation of 21 U.S.C. § 846; one Count of possession

with intent to distribute more than 500 grams of cocaine in violation of 21 U.S.C. §§

841(a)(1), 841(b)(1)(B), and 18 U.S.C. § 2; and one Count of maintaining a drug-

involved premises in violation of 21 U.S.C. § 856(a)(1). The jury also found that

each of offenses were committed while the defendant was under supervision on

federal pretrial release.

     Defendant Pennick moves pursuant to Fed. R. Crim. P. 29 for a judgment of

acquittal notwithstanding the jury’s verdicts primarily on the ground that there was

insufficient evidence for a rational jury to find that he possessed cocaine. For

reasons that are stated below, the Court finds that the jury’s the guilty verdicts were

supported by legally sufficient evidence. The defendant’s motion pursuant to Rule

29 for a judgment of acquittal is therefore denied.


                                           1
     Case 1:17-cr-00015-RJA-MJR Document 137 Filed 08/13/20 Page 2 of 15




     The defendant also moves for a new trial pursuant to Fed. R. Crim. P. 33. In

support of his new-trial motion, the defendant argues that he was unfairly prejudiced

by an evidentiary ruling, renews some pretrial motions related to a suppression

issue, and argues that he suffered from a due process violation as a result of

outrageous government conduct. After careful consideration, for reasons that are

also stated below, the Court does not find the guilty verdicts manifestly unjust. The

defendant’s motion for a new trial is denied.

                                     DISCUSSION

   Rule 29 Motion for a Judgment of Acquittal.

   In general, Rule 29 imposes a “heavy burden” on a defendant challenging his

conviction following a jury trial. United States v. Cuti, 720 F.3d 453, 461 (2d Cir.

2013). A court may enter a judgment of acquittal:

             only if the evidence that the defendant committed the
             crime alleged is nonexistent or so meager that no
             reasonable jury could find guilt beyond a reasonable doubt.
             In applying these principles, [the Court] review[s] all of the
             evidence presented at trial in the light most favorable to the
             government, crediting every inference that the jury
             might have drawn in favor of the government.

United States v. Facen, 812 F.3d 280, 286 (2d Cir. 2016) (quotations and citations

omitted). Accordingly, Rule 29 requires the Court to give substantial deference to a

jury’s findings as to “the weight of the evidence and the reasonable inferences to be

drawn” from the evidence. Id. (quotation omitted). Not only that the Court “must

credit every inference that could have been drawn in the government’s favor,” but,

in assessing the sufficiency of the evidence, the Court “must view the evidence as a

whole.” United States v. Applins, 637 F.3d 59, 76 (2d Cir. 2011). And “where either

                                           2
     Case 1:17-cr-00015-RJA-MJR Document 137 Filed 08/13/20 Page 3 of 15




of the two results, a reasonable doubt or no reasonable doubt, is fairly possible, the

court must let the jury decide the matter.” Facen, 812 F.3d at 286 (quotation and

brackets omitted).

      Briefly, evidence introduced during the defendant’s trial viewed “in the light

most favorable to the government, with all reasonable inferences drawn in its favor,”

United States v. Rowland, 826 F.3d 100, 105 n.1 (2d Cir. 2016) (quotation marks

omitted) showed that law enforcement officers executed a search warrant at the

defendant’s residence on November 17, 2016 and seized a kilo-sized drug press,

$49,990 in cash, a digital scale, and various items of drug-trafficking paraphernalia.

At the time, the defendant was confined to his residence being electronically

monitored on home incarceration as a condition of federal pretrial release.

      Just before the search warrant was executed, two bricks of cocaine loosely

matching the dimensions of the kilo-sized drug press in defendant’s residence were

seized from a tote bag of a friend of the defendant’s, Geneva Smith, shortly after she

drove away from the defendant’s residence after stopping there and picking up the

bag. Some of her clothes were also in the bag.

      The circumstantial evidence showed that Smith picked up the two bricks of

cocaine from the defendant at his residence. The cocaine weighed nearly two

kilograms.

      After the defendant was arrested, he was told that a significant amount of

money had been found during the search of in his residence. The defendant

responded that it is not illegal to keep a large sum of money and said that the money



                                           3
     Case 1:17-cr-00015-RJA-MJR Document 137 Filed 08/13/20 Page 4 of 15




came from the IRS. The $49,990 in cash was vacuum sealed in plastic and was

found inside a dishwasher.

      A cooperating witness, Donnell Cherry, testified about cocaine transactions

he had with the defendant in the months prior to the defendant’s arrest. His

testimony included that the defendant delivered multi-ounce quantities of cocaine on

certain days of the week that corresponded with days when defendant was

authorized to leave his residence by the terms of his pretrial release.

      Defendant Pennick argues that insufficient evidence supports the jury

conclusion beyond a reasonable doubt that he possessed cocaine. In resolving the

defendant’s Rule 29 motion, the Court must evaluate “the totality of the

government’s case, . . . as each fact may gain color from others.” United States v.

Guadagna, 183 F.3d 122, 130 (2d Cir. 1999) (citing United States v. Monica, 295

F.2d 400, 401 (2d Cir. 1961) (Friendly, J.)). And when the United States introduces

circumstantial evidence it “need not ‘exclude every reasonable hypothesis other than

that of guilt.’” Guadagna, 183 F.3d at 130 (quoting Holland v. United States, 348

U.S. 121, 139 (1954)). Apply these principles, the Court finds the evidence here

was more than sufficient for “any rational trier of fact [to] have found,” beyond a

reasonable doubt, that the defendant possessed the two bricks of cocaine that were

seized from Geneva Smith shortly after she left his residence.

      By way of background, on November 17, 2016, before the seizures, law

enforcement officers were surveilling the defendant’s residence at 489 Emerson

Drive, equipped with the search warrant. A woman later identified as Smith arrived

at the residence in a maroon Ford Flex. Smith got out of the vehicle and went into

                                           4
     Case 1:17-cr-00015-RJA-MJR Document 137 Filed 08/13/20 Page 5 of 15




the defendant’s residence empty-handed. When she left, about ten minutes later,

she had a two-handled open-top tote bag on her shoulder. She got in the Ford Flex,

and drove away toward the City of Buffalo, which is nearby.

       Smith was followed by a Senior Detective from the defendant’s residence off

Emerson Drive, onto North Bailey Avenue heading south, toward the City of Buffalo.

He was in an unmarked law enforcement vehicle immediately behind Smith in the

Ford Flex. As Smith crossed the intersection of Main Street and North Bailey

Avenue in Buffalo, she reached for the tote bag on the passenger seat beside her

and moved it to the back seat of the vehicle. When the defendant shifted the tote

bag to the back seat, law enforcement officers decided to pull her over before she

could warn anyone that she was being followed or do anything else unsafe while

driving.

       When the Senior Detective opened the back door of the Ford Flex, he saw a

translucent plastic food-storage container with what he suspected was a kilogram-

sized brick of cocaine in the open-top tote bag among some clothes. He left the

cocaine in the tote bag with other officers and rushed back to defendant Pennick's

residence to help execute the search warrant. A second kilogram-sized brick of

cocaine was later recovered from the tote bag underneath the first.

       As mentioned previously, a device identified by an expert witness as a kilo-

press used to compress powdered narcotics into brick shapes for handling was

seized during execution of the search warrant at the defendant’s residence. It

loosely matched the sizes of the two bricks of cocaine seized from the tote bag

Smith had picked up from the defendant’s residence. The $49,900 cash was seized

                                          5
     Case 1:17-cr-00015-RJA-MJR Document 137 Filed 08/13/20 Page 6 of 15




from inside the dishwasher. A digital scale was seized, along with a box of rubber

gloves, a bag of disposable dust masks, and a vacuum-sealer, all items that may be

used to process cocaine for distribution, were nearby.

      The conclusion that defendant Pennick possessed cocaine for distribution just

before the nearly two kilograms of cocaine were seized from Geneva Smith was

bolstered by the testimony of Donnell Cherry about his smaller cocaine transactions

with the defendant in the months leading up to November 2016. A rational juror

could easily conclude beyond a reasonable doubt that the defendant had possessed

the cocaine that was seized from Smith and that he conspired with her to distribute

it. Especially because the defendant was confined to his residence subject to

electronic monitoring, it was also a rational inference from the evidence of drug-

trafficking paraphernalia and cash seized from the premises that they were being

used or were related to the distribution of cocaine.

     Rule 33 Motion for a New Trial.

     Defendant Pennick seeks a new trial pursuant to Fed. R. Crim. P. 33 on the

ground that he was unjustly prejudiced when the Court admitted a law enforcement

officer’s testimony of some of the defendant’s post-arrest oral statements. The

defendant argues that these out-of-court oral statements were inadmissible hearsay

evidence because the statements were not shown to be either his admissions or

statements again his penal interest.

      Rule 33(a) provides, in part, that “[u]pon the defendant's motion, the court may

vacate any judgment and grant a new trial if the interest of justice so requires.” In

general, the Rule “confers broad discretion upon a trial court to set aside a jury

                                           6
     Case 1:17-cr-00015-RJA-MJR Document 137 Filed 08/13/20 Page 7 of 15




verdict and order a new trial to avert a perceived miscarriage of justice.” United

States v. Sanchez, 969 F.2d 1409, 1413 (2d Cir. 1992). But “[t]o grant [a Rule 33]

motion, ‘[t]here must be a real concern that an innocent person may have been

convicted.’ ” United States v. Aguiar, 737 F.3d 251, 264 (2d Cir. 2013) (quoting

United States v. Ferguson, 246 F.3d 129, 134 (2d Cir. 1997) (alteration omitted).

     The argument that defendant Pennick’s out-of-court statements were

improperly admitted is easily addressed. Pursuant to Fed. R. Evid. 801(d)(2)(A), a

statement is not hearsay if it is offered against a party and is the party’s own

statement. The statements of the defendant that are at issue were made on

November 17, 2016, when a law enforcement officer told the defendant that a large

amount of cash had been found in his residence. The officer’s trial testimony was

essentially that the defendant responded by stating that it is not illegal to possess a

large amount of cash and that the money came from the IRS (presumably, the

Internal Revenue Service), and that the defendant then mentioned something about

a clothing line.

     Defendant Pennick is correct that the testimony about his post-arrest oral

statements was damaging to his cause. False exculpatory statements can reveal a

guilty mind, and in the context of all the testimony and evidence during the trial, the

defendant’s statements about the source of the $49,990 in cash that was found in a

vacuum-sealed plastic bag in the dishwasher in his residence came across as

concocted to hide that the money was related to cocaine trafficking. Nevertheless,

whether these statements were admissions or statements against the defendant’s



                                            7
     Case 1:17-cr-00015-RJA-MJR Document 137 Filed 08/13/20 Page 8 of 15




penal interest is irrelevant because a statement is not hearsay if it is offered against

a party and is the party's own statement. Rule 801(d)(2)(A) provides:

             A statement that meets the following conditions is not
             hearsay: . . . The statement is offered against an opposing
             party and . . . was made by the party in an individual or
             representative capacity.

Id. Whether the post-arrest oral statements of the defendant were admissions or

were statements against his penal interest would be relevant in this context only if

the statements were hearsay and triggered a hearsay exception at Fed. R. Evid.

804(b)(3). But defendant’s statements about the source of nearly $50,000 in cash

found in the dishwasher were simply not hearsay and were properly admissible as

his own statements pursuant to Rule 801(d)(2)(A). See e.g., United States v. Gotti,

457 F.Supp.2d 395, 401-02 (S.D.N.Y. 2006).

      In support of his motion for a new trial, defendant Pennick also seeks to

renew his prior motions related to suppression evidence seized from his residence

at 489 Emerson Drive, Amherst, New York, during execution of a search warrant.

The defendant contends the search warrant was not supported by probable cause

and that the evidence seized from his residence should therefore have been

suppressed due to a violation of his Fourth Amendment rights; and he sought

various disclosures to help establish that contention. But the Court previously found

the defendant had failed to establish that he had standing to contest the seizures.

Dkt. No. 79, pp. 2-3. The Court’s prior ruling on the standing question is the law of

the case and therefore is not to be revisited unless cogent and compelling reasons




                                            8
     Case 1:17-cr-00015-RJA-MJR Document 137 Filed 08/13/20 Page 9 of 15




exist for doing so. See United States v. Quintieri, 306 F.3d 1217, 1225 (2d Cir.

2002). The defendant has provided the Court with no such reasons.

      Defendant Pennick argues, primarily because he was subject to home

incarceration on electronic monitoring at 489 Emerson Drive as a condition of a

federal pretrial release order when the search warrant was executed, that there is no

reason to doubt that 489 Emerson was his residence. He argues there was no need

for him to submit a personal affidavit or affirmation in support of his motion to

suppress to meet the threshold requirement of establishing a reasonable

expectation of privacy in those premises and that his counsel’s affirmation that the

defendant resided at 489 Emerson Drive was sufficient to established his Fourth

Amendment standing.

      Although a residence has special status under the Fourth Amendment, see

e.g., Payton v. New York, 445 U.S. 573, 589 (1980), standing to challenge the

search of a residence is neither automatic nor presumed. See e.g., United States v.

Watson, 404 F3d 163 (2d Cir. 2005). Instead, it is generally well settled that:

             A defendant seeking to suppress evidence must
             demonstrate that he had a reasonable expectation of
             privacy in the location or items searched. See Rakas v.
             Illinois, 439 U.S. 128, 143 (1978). ”[The] defendant must
             demonstrate that he himself exhibited an actual subjective
             expectation of privacy in the area searched, and that this
             subjective expectation is one that society is willing to
             accept as reasonable." United States v. Fields, 113 F.3d
             313, 320 (2d Cir. 1997). The defendant can meet this
             burden "only by sworn evidence, in the form of an affidavit
             or testimony, from the defendant or someone with
             personal knowledge." United States v. Hemingway, No.
             05-CR-6108L, 2007 WL 499470, at *9 (W.D.N.Y. Feb. 13,
             2007) (quoting United States v. Montoya-Eschevarria, 892
             F. Supp. 104, 106 (S.D.N.Y. 1995)).

                                            9
    Case 1:17-cr-00015-RJA-MJR Document 137 Filed 08/13/20 Page 10 of 15




Dkt. No. 61, pp. 8-9. The issue here was not where the defendant was living; it was

whether he had shown that he had a reasonable subjective expectation of privacy in

the premises that were searched. When 489 Emerson Drive was searched on

November 17, 2016, the defendant was on electronically monitored home

incarceration pursuant to an Order Setting Conditions of Release that included a

condition that those premises were subject to a suspicionless search. See 10-CR-

191, Dkt. No. 791, p. 2 (“submit to a search of his person, residence, vehicle and

any other property under his control”); Dkt. No. 64, p. 7, n.1. The defendant signed

the pretrial release Order acknowledging that he was aware of all the conditions it

imposed. See 10-CR-191, Dkt. No. 791, p. 3. And the Court previously determined

that it could not find that the defendant had a reasonable and subjective expectation

of privacy in 489 Emerson Drive of the kind “that society is willing to accept as

reasonable” when he and his residence were subject to the suspicionless search

condition imposed in the pretrial release Order. Dkt. No. 79, pp. 2-3.

      The defendant points to no intervening change of controlling law, new

evidence, clear error, or a need to prevent manifest injustice to justify revisiting the

law of the case on the question of his Fourth Amendment standing. See United

States v. Quintieri, 306 F.3d 1217, 1225 (2d Cir. 2002) (quotations omitted).

Instead, the defendant disregards that his residence was subject to suspicionless

searches as a Court-ordered condition of pretrial release and that he reasonably is

held to have known it. Even now, the defendant makes no argument that he could

have had a reasonable expectation of privacy in light of that condition of his release.


                                            10
    Case 1:17-cr-00015-RJA-MJR Document 137 Filed 08/13/20 Page 11 of 15




Accordingly, there was no manifest injustice in the Court’s prior finding that the

defendant failed to carry his burden to establish Fourth Amendment standing to

contest the search of 489 Emerson Drive and there is no other reason to revisit the

question.

      Similarly, defendant Pennick’s arguments that he should now be given

information related to a confidential informant who was relied upon by the state court

judge who issued the search warrant for 489 Emerson Drive, but who did not testify

at trial, are also barred by the law of the case doctrine. The presiding Magistrate

Judge denied the defendant’s prior motion for this relief, Dkt. No. 61, pp. 6-11, and

the defendant did not appeal or seek reconsideration of that decision pursuant to 28

U.S.C. § 636(b)(1)(A). See Dkt. No. 64 (defendant argued only that the Magistrate

Judge’s conclusion with respect to standing was “premature” and was otherwise

without merit). The defendant continues to insist that disclosure of the informant’s

testimony and statements before the judge who issued the search warrant are

necessary for him to assess whether probable cause existed for issuance of the

warrant, but that presumes he has standing to contest the search and a legitimate

use for the disclosure he seeks.

      At this point, defendant Pennick identifies nothing that occurred during the

trial that rendered any further disclosure related to the confidential informant material

to his defense. The confidential informant played no role in the trial. Accordingly,

the defendant has given the Court no cogent or compelling reason for the Court

seriously to consider altering the prior ruling on these issues. See Quintieri, 306

F.3d at 1225 (2d Cir. 2002).

                                           11
      Case 1:17-cr-00015-RJA-MJR Document 137 Filed 08/13/20 Page 12 of 15




        In a supplemental filing in support of his Rule 33 motion, defendant Pennick

argues not only for a new trial, but for outright dismissal of the Indictment based

upon outrageous government conduct that violated his due process rights. The

defendant seems eventually to argue that a possible failure by the United States to

disclose Jencks1 or Brady2 material related to a trial witness, Donnell Cherry,

warrants extensive investigatory disclosures and an evidentiary hearing to determine

whether useful exculpatory or cross-examination material exists and whether the

defendant was prejudiced by its nondisclosure. See Dkt. No. 121, pp. 12-15.

        To establish a violation of due process on an outrageous-government-conduct

theory, a defendant must ordinarily show conduct by the United States “ ‘so

repugnant and excessive’ as to shock the conscience,” United States v. Romano,

706 F.2d 370, 372 (2d Cir.1983) (quoting United States v. Alexandro, 675 F.2d 34,

39 (2d Cir. 1982). The standard requires a showing tantamount to “coercive action

or [an] outrageous violation of physical integrity.” United States v. Jackson, 345

F.3d 59, 67 (2d Cir. 2003) (quotation omitted). The burden of establishing

outrageous government conduct is “very heavy.” United States v. Schmidt, 105 F.3d

82, 91 (2d Cir. 1997). Here, the defendant’s claims are too speculative to warrant

relief under this standard.




1
 Jencks refers to Jencks v. United States, 353 U.S. 657, 667‐72 (1957), the landmark case on the due process right
to inspect, for impeachment purposes, prior statements that a government witness made to a government agent,
and is used here synonymously for the term “statement” in 18 U.S.C. § 3500(e) and the procedures that require
the government to provide these materials to a defendant.

2
 Brady denotes Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, to refer to favorable information that is
“material” either to guilt or punishment that the prosecution has a constitutional duty to disclose to a defendant.

                                                         12
    Case 1:17-cr-00015-RJA-MJR Document 137 Filed 08/13/20 Page 13 of 15




      The defendant complains primarily that there must be some undisclosed

Jencks or Brady material that was developed when Donnell Cherry was interviewed

by local law enforcement officers for hours after two properties of Cherry’s were

searched about a week before the defendant’s residence at 489 Emerson Drive was

searched, and that Cherry only belatedly admitted the officers were confronting him

about the defendant’s cocaine-trafficking with Cherry during the interview. See e.g.,

Dkt. No. 125, pp. 62-68; but see Dkt. No. 125, pp. 48-49 (none of the officers were

taking notes). The defendant surmises that Cherry at a minimum would have then

identified a picture of the defendant for the officers and that his identification must

have been part of the basis for the search warrant application for 489 Emerson Drive

a week later. The defendant concludes these circumstances warrant further

disclosures and then a hearing.

      However, as the United States points out, information that Donnell Cherry

only belatedly admitted to local law enforcement officers that he engaged in cocaine

trafficking with defendant Pennick, and that the defendant was the source of cocaine

seized from Cherry, is hardly favorable to the defendant. And defense counsel was

able to make reasonable use of the information at trial, including by eliciting

concessions that the witness had previously denied involvement with the defendant

and had previously denied that he eventually admitted it, after these circumstances

all surfaced during Cherry’s testimony.

      Granted, if the defendant’s speculation that information about Cherry was

improperly not disclosed to the defense is correct, this information would potentially

be favorable impeachment material for use with local law enforcement witnesses

                                            13
    Case 1:17-cr-00015-RJA-MJR Document 137 Filed 08/13/20 Page 14 of 15




who testified about steps taken during the investigation. But defense counsel did

not seek to recall any prosecution witness in light of Cherry’s testimony. And even if

the information had been used effectively to impeach witnesses about steps taken in

the investigation, the Court finds the information would not reasonably likely have

changed the outcome of the trial. It would certainly would not have conferred

standing upon the defendant to contest the search of 489 Emerson Drive. And the

totality of the evidence against the defendant, including the kilo-sized drug press

loosely matching the dimensions of the two bricks of cocaine that were seized from

Geneva Smith shortly after she left the defendant’s residence with them, the

$49,990 in cash in the dishwasher, the digital scale, other drug-trafficking

paraphernalia, and the defendant’s oral statement that the money in his dishwasher

was not illegal and came from the IRS, was too incriminating. Information about

Cherry’s interactions with law enforcement or his other conduct that the defendant

supposes might exist would, on balance, likely be more detrimental than helpful to

the defense. After due consideration, the Court finds that even if the Court were to

assume that there was undisclosed Jencks or Brady information of the kind the

defendant supposes existed, it would not have mattered during the trial and does not

undermine confidence in the jury’s verdict. See e.g., United States v. Nicolapolous,

30 F.3d 381, 383 (2d Cir. 1994) (undisclosed Jencks); United States v. Orena, 145

F.3d 551, 559 (2d Cir. 1998) (undisclosed Brady). Not only are there no grounds to

dismiss the Indictment, there are no grounds to justify a new trial based upon the

supposition that Jencks or Brady materials were not disclosed.



                                           14
    Case 1:17-cr-00015-RJA-MJR Document 137 Filed 08/13/20 Page 15 of 15




      Finally, the Court has also considered defendant Pennick’s Rule 29

arguments that the evidence against him was legally insufficient as a matter of law

as additional possible grounds for the Court to order a new trial pursuant to Rule 33.

In light of the collective weight of the evidence as a whole, and the collective weight

of the defendant’s arguments for a new trial, the Court finds no manifest injustice in

the jury’s verdicts as to any of the counts of conviction, the jury’s findings as to drug

quantities, or that the defendant was on federal pretrial supervision when he

committed the crimes of which he was found guilty. The defendant’s motion for a

new trial pursuant to Rule 33 is therefore denied.

                                     CONCLUSION

      For the reasons stated above, the motions of the defendant, Tyrone Pennick,

for a judgment of acquittal, for a new trial, and for various disclosure orders and an

evidentiary hearing in furtherance of his motion to dismiss the Indictment for

outrageous government conduct, Dkt. Nos. 105, 121, are denied. The parties will be

scheduled by Text Order to appear to inform the Court whether a sentencing hearing

will be necessary and to schedule the hearing or sentencing.

      IT IS SO ORDERED.



                                         ___s/Richard J. Arcara___________
                                         HONORABLE RICHARD J. ARCARA
                                         UNITED STATES DISTRICT COURT

Dated: August 13, 2020




                                            15
